UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6549


SHAHEEN CABBAGESTALK, a/k/a James Cabbagestalk,

                    Petitioner - Appellant,

             v.

SCDC; WARDEN OF BROAD RIVER CORRECTIONAL INSTITUTION,

                    Respondents - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Orangeburg. Richard Mark Gergel, District Judge. (5:20-cv-00859-RMG)


Submitted: December 17, 2020                                      Decided: January 13, 2021


Before THACKER and RUSHING, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Shaheen Cabbagestalk, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Shaheen Cabbagestalk seeks to appeal the district court’s order adopting the

magistrate judge’s recommendation and dismissing without prejudice his 28 U.S.C. § 2254

petition as an unauthorized, successive § 2254 petition and the district court’s order

denying his motion for reconsideration. * The orders are not appealable unless a circuit

justice or judge issues a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(A). A

certificate of appealability will not issue absent “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). When, as here, the district court denies relief

on procedural grounds, the prisoner must demonstrate both that the dispositive procedural

ruling is debatable and that the petition states a debatable claim of the denial of a

constitutional right. Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v.

McDaniel, 529 U.S. 473, 484 (2000)).

       Limiting our review of the record to the issues raised in Cabbagestalk’s informal

briefs, we conclude that Cabbagestalk has not made the requisite showing. See 4th Cir. R.

34(b); see also Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief

is an important document; under Fourth Circuit rules, our review is limited to issues

preserved in that brief.”). Accordingly, we deny a certificate of appealability, deny

Cabbagestalk’s motion for bail or release pending appeal, and dismiss the appeal. We


       *
        Although the district court construed the motion as a Fed. R. Civ. P. 60(b) motion,
it was filed within 28 days of the district court’s dismissal order and should thus be
construed as a Fed. R. Civ. P. 59(e) motion. See Fed. R. Civ. P. 59(e); MLC Auto., LLC v.
Town of S. Pines, 532 F.3d 269, 277 (4th Cir. 2008).


                                              2
dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                        DISMISSED




                                          3